Citation Nr: 9907454	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a January 15, 1971 rating decision contained 
clear and unmistakable error in assigning a 20 percent rating 
for residuals of a fragment wound to the right buttock and 
thigh.

2.  Entitlement to a compensable rating for a fragment wound 
of the right calf prior to April 3, 1996.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a fragment wound of the right calf as of April 3, 1996.  

4.  Entitlement to a compensable evaluation for a fragment 
wound of the left calf.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a January 15, 1971 rating decision 
contained clear and unmistakable error.  He maintains, in 
this respect, that failure to rate injuries to muscle group 
XIV constituted clear and unmistakable error.  He maintains 
that injuries to groups XVII and XIII were improperly 
evaluated, that a left knee scar should have been assigned a 
compensable evaluation for muscle damage, that the rating for 
a right elbow should not have been combined with the any 
other disabilities, and that a three inch scar on the left 
palm warranted a compensable evaluation.  Additionally, the 
veteran contends that the current evaluations for injuries to 
the left and right calves do not accurately reflect the 
severity of the veteran's disabilities.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that failure to rate the injury to 
muscle group XIV constituted clear and unmistakable error, as 
did assignment of a 20 percent evaluation for injuries to 
Muscle Groups XIII and XVII, but that the veteran's remaining 
allegations of clear and unmistakable error are without 
merit.  It is also the decision of the Board that the 
preponderance of the evidence weighs against the veteran's 
claims for increased evaluations for fragment wounds of the 
right and left calf.


FINDINGS OF FACT

1.  Assignment of a 20 percent evaluation for injuries to 
Muscle Groups XIII, XIV and XVII, right buttock and thigh, in 
a January 15, 1971 rating decision constituted clear error. 

2.  The veteran sustained moderate muscle damage to Muscle 
Groups XIII and XVII, with slight injury to Muscle Group IV, 
warranting an overall moderately severe evaluation. 

3.  A fragment wound of the right calf was characterized by 
slight symptoms prior to April 3, 1996.

4.  A fragment wound of the right calf has been characterized 
by moderate symptoms as of April 3, 1996.

5.  A fragment wound of the left calf is characterized by 
slight symptoms.


CONCLUSIONS OF LAW

1.  The January 15, 1971 rating decision, which assigned a 20 
percent evaluation for moderate injuries to Muscle Groups 
XIII and XVII, contained clear and unmistakable error.  
38 C.F.R. § 3.105 (1998).

2.  The evidence warrants a 40 percent rating for moderately 
severe muscle injury involving Muscle Groups XIII and XVII, 
right buttock and thigh, effective from May 2, 1971.  
38 C.F.R. §§ 4.55(a), 4.56, Diagnostic Codes 5313, 5314, 
5317. (1970).  

3.  The criteria for a compensable evaluation prior to April 
3, 1996 for a fragment wound of the right calf have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.73, Diagnostic Code 5311 (1998 & 1997).

4.  The criteria for an evaluation in excess of 10 percent as 
of April 3, 1998 for a fragment wound of the right calf have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5311 (1998 & 
1997).

5.  The criteria for a compensable evaluation for a fragment 
wound of the left calf have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.73, 
Diagnostic Code 5311 (1998 & 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clear and Unmistakable Error

Service medical records reflect that the veteran was admitted 
in May 1969 for a 77 day period of hospitalization in 
connection with diagnoses consisting of (1) multiple fragment 
wound of the posterior thorax, the right lumbar area, both 
legs and buttocks, (2) a laceration of the extensor tendon, 
fifth finger of the right hand, and (3) a fracture of the 
right fifth metacarpal head.  The veteran had received 
multiple fragment wounds in Vietnam in April of that year and 
had been treated initially in the field.  At the time of 
admission, in addition to multiple fragmentation wounds of 
the back, buttock and legs, the veteran had one wound over 
the ulnar aspect of the right hand and a wound on the left 
elbow.  All wounds were healed with the exception of one 
wound on the posterolateral aspect of the right thigh which 
was described as granulating cleanly.  There were no 
associated fractures, although the wound on the right hand 
involved the extensor tendon of the fifth finger.  At the 
time of discharge, all wounds were reported to have healed 
cleanly, and examination revealed full range of motion in 
both knees, although there was some localized tenderness on 
the proximal medial left tibial region without palpable 
fragments.  

Contemporaneous with his discharge from service, the veteran 
filed a claim dated in April 1970, for service connection for 
multiple shrapnel wounds over the entire body.  In a May 21, 
1970 rating decision, the RO granted service connection for 
multiple shell fragment wounds.  These included shell 
fragment wounds of the posterolateral aspect of the right 
thigh, of the left knee, of the left elbow, of the posterior 
left thigh and of the buttocks.  All injuries, save a 
laceration of the right hand, were evaluated under Diagnostic 
Code 7804, and the veteran's injuries were jointly assigned 
what appears to have been a 50 percent convalescent rating 
without further discussion.   

In December 1970, the veteran underwent a VA examination.  
The veteran complained of swelling and stiffness in his right 
hand and, to a lesser extent, in the left hand.  He also 
complained of aching pain in the left knee with long use, 
particularly in bad weather.  The veteran's gait, however, 
reportedly was "perfectly normal," and the examiner 
reported that the veteran got "on and off the table well 
without any apparent discomfort whatsoever."  

With respect to the right lower extremity, the veteran 
reported nine wounds on the right hip ranging in size from 
one inch by one inch to three inches by two inches.  The 
examiner reported some muscle damage and loss to Group XIII 
and XVII, the wounds being described as well healed and 
slightly depressed.  They were slightly more depressed on 
use.  There were some foreign bodies beneath the skin in some 
of the areas.  The veteran had no apparent weakness against 
resistance, walked on tiptoes and heels well, and performed 
all maneuvers well without complaint or weakness.  The 
examiner also reported two other wounds on the anterior and 
lateral aspects of the right thigh with slight muscle loss 
and damage to group XIV, without apparent weakness, although 
the wounds were retracted, a characteristic that increased 
with use.  

In addition to other wounds, the examiner reported a two and 
one half inch by one inch wound on the medial aspect of the 
left knee.  Most of the wound was over the lateral aspect of 
the lateral condyle of the femur but extended to the lateral 
aspect of the knee joint itself.  The wound was described as 
"rather tender on deep pressure."  The examiner also 
observed that, although the veteran had numerous wounds with 
some muscle damage, there was no restriction of motion of any 
of the joints or distress on full motion of the joints.  

The examiner described a three by one half inch wound of the 
medial aspect of the lower right arm just below the elbow and 
a one and one half inch wound on the posterior aspect of the 
elbow.  The examiner described these wounds as "well healed, 
slightly depressed, but with no apparent muscle loss or 
damage."  The examiner also reported a three inch wound over 
the ulnar side of the left palm and lower left arm.  The 
examiner indicated that there was no apparent disability 
resulting from the wound, that the veteran had full use of 
the left hand, and that the wound resulted in no deficits.  
Diagnoses included (1) SFW (shell fragment wound) of the 
right buttock and right thigh with muscle damage to group 
XIII, XIV, and XVII, (2) SFW of the left thigh and left knee 
area, with muscle damage to group XIII, (3) SFW to the right 
elbow, (4) SFW to the left hand.  

In a January 15, 1971 rating decision, the RO rated a shell 
fragment wound, posterior buttocks and right thigh with 
retained foreign bodies, damage to muscle groups XIII and 
XVII (evaluated as moderate damage to muscle group XVII), as 
20 percent disabling as of May 2, 1971.  The RO also rated 
scars, multiple (right elbow, left elbow, left hand and knee, 
superficial) as noncompensable under Diagnostic Code 7805.  

The veteran asserts the presence of clear and unmistakable 
error in the rating decision dated January 15, 1971.  The 
veteran contends that rating injuries to muscle groups XVII 
and XIII under a single diagnostic code and then rating the 
combined injury as 20 percent disabling constituted clear 
error.  The veteran maintains in this respect that if the 
injuries to muscle group XVII were moderate, then the 
injuries to muscle group XIII, which not factually 
distinguishable from those to muscle group XVII, were 
moderate, as well, and that, therefore, the veteran's 
injuries, combined under a single diagnostic code, should 
have been assigned a higher evaluation.  The veteran also 
contends that the RO's failure to rate an injury to muscle 
group XIV, which he asserts warranted a moderate rating, 
constituted clear error.  The veteran also identifies as 
error assigning a single noncompensable evaluation under 
Diagnostic Code 7805 (pertaining to scars) for injuries to 
the left knee, the right elbow, and left palm.  The veteran 
contends, in this respect, that injuries to the left knee 
identified during the VA examination required assigning a 
separate compensable rating for muscle injury to the left 
knee.  He further contends, in this respect, that the rating 
for a right elbow injury should not have been combined with 
the any other disabilities, and that a three inch scar on the 
left palm warranted a compensable evaluation.

The United States Court of Veteran's Appeals has defined 
clear and unmistakable error as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error made must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).


A. Evaluation of Injuries to Muscle Groups XIII, XIV, and 
XVII

The rating criteria in effect at the time of the January 1971 
rating decision in question provided that muscle injuries in 
the same anatomical were not to be "combined."  Instead, 
the rating for the major group affected was to be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55(a) 
(1970).  

The November 1970 VA examination which the RO had before it 
at the time of the January 1971 rating decision clearly 
identifies muscle loss and damage to Group XIV, apparently 
the result of injuries sustained during service.  It is 
apparent from the face of the January 1971 decision that the 
RO may not have considered the injury to that muscle group.  
However, the fact the injury to Muscle Group XIV was only 
slight, as noted by the examiner, then it had no baring on 
the overall rating that was to assigned for injury to the 
right buttock and thigh.  Therefore, reversible error did not 
occur with respect to Muscle Group XIV in the rating action 
of January 1971.  

The injuries to Muscle Group XIII and XVII appear to have 
been more serious than those to Muscle Group XIV.  The 
November 1970 VA examination provides no basis for making any 
distinction between the injury to Muscle Groups XIII and 
XVII.  Service medical records similarly offer no basis for 
characterizing injuries to Muscle Group XVII as more serious 
than XIII.  As such, inasmuch as the RO apparently rated 
muscle group XVII as moderate in severity, muscle group XIII 
would necessarily have also been moderately disabling.  
Applying the designated method for combining muscle injuries 
would have resulted in a rating of the veteran's muscle group 
injuries as moderately severe.  

Under the criteria applicable at the time, injuries to Muscle 
Group XIV were rated noncompensable when slight.  Muscle 
Group XIII warranted a noncompensable rating if slight, a 10 
percent rating if moderate, a 30 percent rating if moderately 
severe, and a 40 percent rating if severe.  38 C.F.R. § 4.73, 
Diagnostic Codes 5313, 5314. (1970).  Injuries to Muscle 
Group XVII warranted a noncompensable evaluation if slight, a 
20 percent evaluation if moderate, a 40 percent evaluation if 
moderately severe, and a 50 percent evaluation if severe.  
38 C.F.R. § 4.73, Diagnostic Code 5317 (1970).  A moderately 
severe injury of Muscle Group XVII, thus, warranted a 40 
percent evaluation.  It was, therefore, error to have 
evaluated the injuries as 20 percent disabling, when under 
the circumstances, an appropriate application of the law to 
the facts warranted a 40 percent evaluation.  

The Board observes that the law did not require on the facts 
at hand that any of the injuries in question be individually 
rated as moderately severe.  In this respect, there is no 
evidence in service of a through and through wound, for 
instance, or of infection.  The VA examination further, 
although it revealed some muscle loss, revealed no loss of 
function.  See 38 C.F.R. § 4.56 (1970).  As such, although it 
was clear error to have not treated the injuries to Muscle 
Group XIII and XVII each as moderately disabling and, 
therefore, to have not rated the injury to the anatomical 
area as moderately severe, the law did not require the RO to 
assign more than a 40 percent disability rating to the 
injuries.  

D.  Evaluation of Remaining Injuries

As noted above, the veteran also identifies as error 
assigning a single noncompensable evaluation under Diagnostic 
Code 7805 (pertaining to scars) for injuries to the left 
knee, the right elbow, and left palm.  However, the report of 
the November 1970 VA examination identifies no muscle loss 
associated with any of these wounds.  Moreover, the 
representative has not identified any muscle in the knee or 
elbow joints.  Actually, it would be muscle groups outside 
the joints, such as XIII and XIV that would control some knee 
action.  It was reasonable, therefore, for the RO to have 
rated the wounds as scars and not as muscle injuries.  

Furthermore, the November 1970 examination revealed no loss 
of function with respect to the injuries in question.  There 
is no indication that the scars were disfiguring or poorly 
nourished with repeated ulceration.  A 10 percent evaluation 
was available at the time of the decision in question for 
painful scars, as it is now.  However, there examination did 
not reveal findings that scars of the left hand and right 
elbow were painful.  Although a wound of the left knee was 
described as "rather tender on deep pressure," this finding 
does not equate with characterizing the scar as "painful."  
It was not beyond the realm of reason, therefore, to have 
concluded that a compensable rating was not warranted for 
scars of the right elbow, the left hand, or the left knee.  
As such, it was not error to have combined those 
disabilities, rated as scars, and to have assigned them a 
noncompensable evaluation.  

II.  Increased Evaluations

In the course of this appeal, substantive changes were made 
to the schedular criteria for evaluating muscle injuries.  
See 62 Fed. Reg. 30235 (1997).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under both the old and new criteria, injuries to Muscle Group 
XI are noncompensable where slight, a 10 percent evaluation 
where moderate, and a 20 percent evaluation where moderately 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1998 & 
1997).  The differences between the prior criteria and the 
current criteria are largely organizational and have no 
impact upon the current case.  

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile." Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 
(1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (1998).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c) (d) (1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss deep fascia, muscle substance, or 
normal firm resistance  of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  Nevertheless, whether 
one utilizes the revised rating criteria or those in effect 
prior to the 1997 revision, the results in this case are the 
same, and the veteran's claims for increased evaluations for 
both injuries of the right and left calf must be denied.  

A.  Shell Fragment Wound of the Right Calf

A fragment wound of the right calf, Muscle Group XI, is 
evaluated as 10 percent disabling as of April 3, 1996 and as 
noncompensable prior to that date under Diagnostic Code 5311.  
The veteran asserts that his disability warrants a higher 
evaluation.  A review of the evidence associated with the 
claims file, however, weighs against the veteran's 
contentions.  

Treatment records associated with the veteran's initial 
injury in service are limited.  However, neither service 
medical records nor the November 1970 VA examination reveal 
more than slight injury to the right calf.  There is no 
evidence that the injury to the calf was through and through, 
that it involved a fracture of the underlying bone, or that 
it involved any infection, and examination in November 1970 
revealed no limp and no apparent weakness. 

Examination in May 1996 of the right calf revealed a small 
two centimeter scar.  The veteran's posture and gait were 
described as normal.  Although the veteran complained of 
increased pain in the "shrapnel areas," none of the 
veteran's scars, according to the examiner, were painful or 
enlarged.  

During a VA examination in December 1996, the veteran 
complained of cramping in his right calf greater than his 
left calf, associated particularly with activities such as 
walking up stairs or on uneven surfaces.  The scar on the 
right calf was tender to pressure over the scar and the 
veteran had pain on the right calf on resisted flexion of the 
right knee, causing a cramp in the right thigh.  The veteran 
also had a tearing sensation over the right calf associated 
with full extension of the right knee.  Although there was no 
visual atrophy of the calf muscles, there was decreased 
sensation to light touch. 

The Board observes that a 10 percent evaluation is available 
for painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
In addition, a 10 percent evaluation is warranted for 
moderate limited motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, 


Diagnostic Code 5271.  Moreover, the Board observes that the 
VA's regulations, under 38 C.F.R. § 4.40 and 4.45, recognize 
that functional loss of a joint may be result from pain on 
motion or use, when supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Further, 
38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation.  

The most recent VA examination evidenced not only complaints 
of pain, but also adequate pathology, including the 
examiner's findings concerning tenderness to deep pressure 
and pain on extended.  Those findings are sufficient to 
warrant a 10 percent evaluation at least as of the date of 
examination.  The Board observes, however, that the veteran's 
impairment nevertheless is still quite slight; the veteran in 
this respect still has relatively full use of the calf and 
according to his own statements is able to walk a mile and a 
half twice a week.  The veteran's impairment, therefore, is 
analogous to no more than moderate limitation of motion of 
the ankle or a moderate injury of Muscle Group XI.  

Prior to the May 1996 examination, and as such prior to April 
3, 1996, the claims file is devoid of clinical findings 
suggesting pathology productive of pain or limitation of 
function.  Inasmuch, as the veteran demonstrated no 
impairment in function prior to the April 3, 1996, and 
inasmuch as his wounds did not otherwise to appear to have 
been more than slight, a noncompensable evaluation is 
warranted prior to that date.

B.  Shell Fragment Wound of the Left Calf

A shell fragment wound of the left calf, Muscle Group XI, is 
evaluated as noncompensable also under Diagnostic Code 5311.  
As 


examination in November 1970 did not reveal impaired function 
of the area.  That evidence, therefore, suggests only a 
slight injury of the left calf.  Although the veteran 
articulated complaints in May 1996 of pain associated with 
his fragment wounds, his complaints were not specific to the 
calves, and the examiner, who indicated that that the 
veteran's scars were not painful or enlarged, did not 
identify any objective pathology of pain at that time.  

Although the veteran complained during the December 1997 
examination of cramping in both calves, he indicated that 
this bothered him more on the right side than the left, and 
examination at that time, which revealed objective evidence 
of pain on the right side, did not reveal similar findings on 
the left side.  The veteran was able to heel to toe walk, and 
function does not appear otherwise to have been impaired.  
Any complaints of pain, as such, are not supported by 
adequate pathology.  Applying the standards set for above, 
therefore, the veteran's disability does not warrant a 
compensable evaluation.  



ORDER

The January 15, 1971 rating decision, which failed to assign 
a rating to injuries to Muscle Group XIV and which assigned a 
20 percent evaluation for injuries to Muscle Groups XIII and 
XVII, contained clear and unmistakable error; a 40 percent 
evaluation is granted, or injuries to Muscle Groups XIII, 
XIV, and XVII, effective from May 2, 1971, subject to the 
provisions governing the award of monetary benefits.  

A compensable evaluation prior to April 3, 1996 for a 
fragment wound of the right calf is denied.

An evaluation in excess of 10 percent as of April 3, 1996 for 
a fragment wound of the right calf is denied. 

A compensable evaluation for a fragment wound of the left 
calf is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 15 -


